DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over IDS document “Badinski” (US 2015/0220109) in view of “Kim” (US 2019/0181544).
Claim 1: Badinski discloses a wearable ring terminal comprising: 
a first ring 812b (Fig. 8 reproduced below) that has a first side edge, a second side edge and a recessed portion R formed between the first side edge and the second side edge on an outer surface of the first ring; 


    PNG
    media_image1.png
    702
    670
    media_image1.png
    Greyscale


a communication unit 350 (Figs. 3A, 3B) that is housed in the recessed portion of the first ring, 
wherein the communication unit is provided with a ring-shaped flexible substrate 815 (Fig. 8), 
wherein an entirety of the first ring fits inside an area circumferentially surrounded by the inner most circumferential surface of the second ring (see Figs. 8-9).
Badinski fails to expressly teach wherein the flexible substrate is provided with a bonding portion formed such that the bonding portion can be bonded at a plurality of different positions in a longitudinal direction in accordance with a size of the wearable ring terminal.  

Kim teaches [¶ 87] “[t]he ring type antenna module 200…is transformed from a planar shape into a ring shape by coupling the first terminal part 230 and the fourth terminal part 270 (or the second terminal part 240 and the third terminal part 260).”
Kim further teaches [¶ 88] “since the ring type antenna module 200 should be manufactured in various sizes according to the size of the ring type wearable device 100 (e.g., the size of the ring), the size of the ring type antenna module 200 is adjusted by adjusting the location where the first terminal part 230 (or the third terminal part 260) is coupled to the fourth terminal part 270 (or the second terminal part 240).” 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Badinski’s wearable terminal such that wherein the flexible substrate is provided with a bonding portion formed such that the bonding portion can be bonded at a plurality of different positions in a longitudinal direction in accordance with a size of the wearable ring terminal, in order to adjust the ring to a desired size on a user’s finger and facilitate near field communication (Kim, [¶ 1]). 

Claim 2: Badinski discloses the ring type wearable terminal according to claim 1, wherein the flexible substrate 210 (of Kim) is provided with a plurality of linear patterns (220, 250; Figs. 4-5) [¶ 57] that extend in the longitudinal direction, and wherein the bonding portion (230, 260; 240, 270) is formed at each end portion of the plurality of linear patterns (Fig. 6: 230 and 260 formed at left end; 240 and 270 formed at right end).


Claim 8: Badinski discloses the wearable ring terminal according to claim 1, wherein the first ring has a first width in an axial direction of the wearable ring terminal, the second ring has a second width in the axial direction of the wearable ring terminal, and the first width of the first ring is the same as the second width of the second ring (see Fig. 9).

Claim 9: Badinski discloses the wearable ring terminal according to claim 1, wherein the first ring and the second ring have the same color or a combination of different colors in complementary color relationship (see Fig. 9).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Badinski and Kim as applied to claim 2 above, and further in view of “Mimura” (US 2002/0089461). 
Claim 4: Badinski discloses the ring type wearable terminal according to claim 2, wherein the plurality of linear patterns (220, 250; Kim) are formed on both surfaces of the flexible substrate 210 (see Figs. 4-6 of Kim). 
Badinski fails to expressly teach wherein the flexible substrate is provided with a plurality of connection holes through which the plurality of linear patterns on both surfaces are connected.
Mimura discloses wherein the substrate (Fig. 6, not shown) is provided with a plurality of connection holes 603 through which the plurality of linear patterns (601, 602) on both surfaces are connected. 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Badinski’s wearable terminal such that wherein the flexible substrate is provided with a plurality of connection holes through which the plurality of linear patterns on both surfaces are connected, in order to electrically connect the linear patterns and obtain a resonator having a high Q-value (Mimura, [¶ 12]).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Badinski and Kim as applied to claim 1 above, and further in view of “West” (US 6928734). 
Claim 10: Badinski fails to expressly teach wherein the first ring and the second ring are formed of high-strength ceramics.
West discloses wherein the first ring 26, 28 (Fig. 2) and the second ring (34, 36, 38, 40) are formed of high-strength ceramics.
West teaches “The present invention has been described above as being comprised of a molded hard metal or ceramic component configured to protect a precious metal or other component; however, it will be appreciated that the invention is equally applicable to a multifaceted, single-faceted, and non-faceted, highly polished jewelry item made solely of the hard metal composition or ceramic composition. When a durable but non-highly polished jewelry is desired, such as jewelry that is or has portions that have a mat or brushed surface, the surface processing is altered to achieve that desired surface.” (Para. bridging cols. 15 and 16)
. 

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/HASAN ISLAM/Primary Examiner, Art Unit 2845